DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on December 11, 2020.  As directed by the amendment, Claims 1, 11, 12, 15, 16, and 20 have been amended.  Claims 21 and 22 have been canceled.  Claims 1-20 are allowable over the prior art.
Regarding the Office Action filed June 12, 2020:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  Any further issues have been addressed in an Examiner’s Amendment.  See Reasons for Allowance below for more details.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered and are found to be persuasive.  See Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Interface in Claim 1.  The corresponding structure is the concave or dome structure (paragraph 0035) or the sponge structure (Fig 2).
Force generating device of Claim 1.  The corresponding structure is the vacuum pump (paragraph 0034).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack Cook on June 8, 2022.

The application has been amended as follows: 
ADD --the-- before “soft tissue” (Claim 1, Line 8)
ADD --the-- before “mechanical forces” (Claim 11, Line 2).
REMOVE the comma after “each” (Claim 11, Line 6).
REMOVE the comma after “each” (Claim 20, Line 5).
REPLACE “stimulations patterns” with --stimulation patterns-- (Claim 11, Line 7).
REPLACE “stimulations patterns” with --stimulation patterns-- (Claim 20, Line 6).
ADD --the-- before “suction forces” (Claim 15, Line 2).
REPLACE “a processor” with --the processor-- (Claim 19, Line 2).

Reasons for Allowance
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a tissue enlargement apparatus for promoting angiogenesis and adipogenesis in soft tissue, the apparatus comprising: an interface for affixation to the soft tissue, a force generating device coupled to the interface via a connecting tube for applying mechanical forces to the soft tissue; a processor coupled to the force generating device and configured to apply intermittent cyclical patterns of mechanical forces to the soft tissue that includes predetermined off-suction or reduced suction periods and on-suction periods designed to extend over predetermined duration or number of sessions; a sensor configured to provide signals to the processor about changes in oxyhemoglobin or deoxyhemoglobin; wherein the processor detects whether the change is below a predetermined threshold and adjust at least one of the mechanical forces or the intermittent cyclical patterns when the change is below the predetermined threshold.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 12 discusses a method for promoting angiogenesis and adipogenesis in soft tissue with a similar apparatus to the claimed invention of Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12.
Claims 2-11 and 13-20 are allowable due to their dependency on Claims 1 and 12.
Several prior art similar to the claimed invention are discussed below.
Howard (US 6,030,318) discusses a method of passively exercising a selected portion of the body by applying a vacuum pressure on a selected portion.  Though Howard discloses many of the claimed features, the device lacks the sensor that detects the changes in the oxyhemoglobin and deoxyhemoglobin as claimed.  The instant invention utilizes this sensor to control and adjust the suction force that is being applied to the tissue (Specification: paragraphs 0057-0059).  Howard does not disclose this feature and there is no motivation to add this sensor to the device.  Similarly, previously cited references Pietramaggiori et al. (“Tensile Forces Stimulate Vascular Remodeling and Epidermal Cell Proliferation in Living Skin, November 2007), Orgill et al. (US 7,494,482), and Lonky et al. (US 8,915,894) do not mention anything about using a sensor that detects the changes in the oxyhemoglobin and deoxyhemoglobin.  Other prior art do mention the use of blood saturation and a threshold as a way to adjust a negative pressure (as detailed in the pertinent prior art cited below).  However, the sensor is within the specific context of wound healing and is being applied over a wound site.  In contrast, the instant invention is mainly focused on unbreached, healthy or normal tissue sources (Specification: paragraph 0034).  It would be unreasonable to apply this sensor to healthy and normal tissue sources as the benefits of the prior art’s sensor only applies in the context of wound healing, not tissue enlargement.  Therefore, Howard does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2011/0092958 deals with wound treatment using a negative pressure source.  It discusses adjusting negative pressure based on the oxygen saturation level crossing preset threshold levels to improve treatment of a wound (paragraphs 0023-0024).
US 2011/0060204 also deals with wound treatment.  It discusses the use of sensors to change a configuration of a wound cover to collapse once oxygen saturation levels reach a threshold to control blood flow rate at a wound site (paragraphs 0109 and 0110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785